Per Curiam.

Plaintiff may not recover for damages to its goods in the absence of a showing that they were delivered to defendant carrier in a good condition (Orunstein v. New York Cent. R. R. Co., 179 App. Div. 465). This burden is not met by a recital in the bill of lading that the goods were received in apparent good order (Miller v. Hannibal & St. Joseph R. R. Co., 90 N. Y. 430; Jean, Garrison & Co. v. Flagg, 45 Misc. 421). In the interests of justice plaintiff should be afforded an opportunity to develop its proof on this aspect of the case.
The judgment should be unanimously reversed and a new trial ordered, with $30 costs to defendant to abide the event.
Brown, McDonald and Schwartzwald, JJ., concur.
Judgment reversed, etc.